IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


K.L.B.,                                  : No. 916 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
DEPARTMENT OF HUMAN SERVICES,            :
CUMBERLAND COUNTY CHILDREN               :
AND YOUTH SERVICES,                      :
                                         :
                  Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.